DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 7+ of Remarks, filed 06/06/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Eldering et al. (U.S. Patent No. 9,602,884).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-16, 18-20 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 2, 4-7, 9, 11, 13, 14 and 20 of U.S. Patent No. 11,057,677, Claims 1-8, 10, 12, 13 and 18 of U.S. Patent No. 10,091,551 and Claims 1, 8, 10, 12 and 16 of U.S. Patent No. 8,769,560.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claims 1, 2, 4-9, 11-16, 18-20 are anticipated by the conflicting patented claims as shown in the table below.  The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  See MPEP § 804 (II)(B)(1).

Instant App 17/340,237
Patent 11,057,677
Patent 10,091,551
Patent 8,769,560
Claims 1, 8, 15
Claims 1, 9, 13, 18
Claims 1, 8, 12, 18
Claims 1, 8, 12, 16
Claims 2, 9, 16
Claims 2, 20
Claim 2
Claim 10
Claims 4, 11, 18
Claims 4, 11, 14
Claims 3, 10, 13

Claims 5, 12, 19
Claim 5
Claim 4, 5

Claims 6, 13
Claim 6
Claim 6

Claims 7, 14, 20
Claim 7
Claim 7



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cordray et al. (U.S. Pub. No. 2007/0154168) in view of Eldering et al. (U.S. Patent No. 9,602,884) and further in view of May et al. (U.S. Pub. No. 2008/0195455).

Regarding claims 1, 8 and 15, Cordray et al. discloses a system, comprising: 
a processing system including a processor (see fig. 27 (processing circuitry, 2706)); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising (see fig. 27 (storage (e.g., RAM, ROM, Hard Disk, Removable Disk, etc.)):
determining a playback time limit from the program listing for the user (see paragraphs 0060-0061, fig. 3(304), fig. 4(402); playback time for Fox Evening News from 7:00pm – 7:30pm);
receiving a first content item from a first content source (see paragraphs 0060-0061, fig. 3(304), fig. 4(402); user selects Fox Evening News from 7:00pm – 7:30pm form Fox 23 channel), and receiving a second content item (see fig. 3 (24 ABC, The Bourne Identity from 7:00pm);
filtering the first content item to generate a modified content item having a reduced playback duration less than or equal to the playback time limit (see paragraphs 0065-0066 and fig. 6-8; screen 600 - there are options to select a condensed version of a media program, such as a highlight version 602 or a summary version 604.  This option 606 allows a user to generate a tailored version of a media program by designating segments of interest and will be described in connection with FIGS. 7-8); and 
initiating transmission of the modified content item to the electronic device (see paragraph 0067 and fig. 8; the server/distribution facility can perform the segment selection operation and communicate the selected segments to the user equipment as a media file or as streaming media. In one embodiment, for a broadcast platform (e.g., cable, satellite), the selected segments can be communicated to the user equipment in an out-of-band analog or digital channel or in another channel that is different from the channel broadcasting the regular version).
However, Cordray et al. is silent as to combining and filtering a first portion of the first content item and a second portion of the second content item to generate a modified content item having a reduced playback duration less than or equal to the playback time limit.
Eldering discloses combining and filtering a first portion of the first content item and a second portion of the second content item to generate a modified content item having a reduced playback duration less than or equal to the playback time limit (see col. 13, lines 16-41, figs. 15A, 15B; personalized local content system 1300 selects the specified content and assembles a customized program stream according to the parameters received from user 1340); and
initiating transmission of the modified content item to the electronic device (see col. 19, lines 20-31; transmit customized program stream to the client).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Cordray et al. with the teachings of Eldering, the motivation being to create customized programming content. 
However, Cordray et al. and Eldering are silent as to receiving, from an electronic device having a calendar program, an availability time window for a user.
In an analogous art, May et al. discloses receiving, from an electronic device having a calendar program, an availability time window for a user (see paragraphs 0041-0042 and fig. 18(186) – identify free time periods).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Cordray et al. and Eldering with the teachings of May et al., the motivation being to determine there is no conflict with a user-defined constraint (see May [0042]). 

Regarding claims 2, 9 and 16, Cordray et al., Eldering and May et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Cordray et al. discloses wherein the filtering comprises truncating the first content item, reordering the first content item, compressing the first content item (figs. 6, 8; condensed version of media program), decompressing the first content item, prioritizing the first content item, altering a data format of the first content item, or a combination thereof (see paragraph 0067 and figs. 6, 8; condensed version of media program).

Regarding claims 3, 10 and 17, Cordray et al., Eldering and May et al. discloses everything claimed as applied above (see claims 1, 8 and 15).
Eldering et al. discloses wherein the second content item is received from a second content source (see fig. 15b, 15c).

Regarding claims 5, 12 and 19, Cordray et al., Eldering and May et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Cordray et al. discloses
wherein the first content item is modified based on a first user preference associated with the first content source (see paragraphs 0006, 0065, figs. 6-8).

Regarding claims 6 and 13, Cordray et al., Eldering and May et al. discloses everything claimed as applied above (see claims 5 and 12).  Cordray et al. discloses wherein the first user preference indicates a first delivery format (see paragraph 0065; text summary of the media program). 

Regarding claims 7, 14 and 20, Cordray et al., Eldering and May et al. discloses everything claimed as applied above (see claims 6, 13 and 19).  Cordray et al. discloses
wherein the first content item includes video content and the modified content item includes audio content, and wherein the first delivery format corresponds to an audio format (see paragraphs 0141).


Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cordray et al., Eldering and May et al. as applied to claims 1, 8 and 15 above, and further in view of Wong et al. (U.S. Patent No. 7,650,361).

Regarding claims 4, 11 and 18, Cordray et al., Eldering and May et al. discloses everything claimed as applied above (see claims 3, 10 and 17).  Eldering et al. discloses wherein the first content item includes traffic information (see fig. 3A).
However, Cordray et al., Eldering and May et al. are silent as to the second content item includes information related to an email account associated with the user.
Wong et al. discloses wherein the second content item includes information related to an email account associated with the user (see col. 16, lines 50-col. 17, line 7 and fig. 21).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Cordray et al., Eldering and May et al. with the teachings of Wong et al., the motivation being to provide a large selection of media content which is useful or interesting to many consumers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                             July 26, 2022